Exhibit 10.1

 



This cooperation agreement is entered into on December 2, 2013 (“Effective
Date”)

 

BETWEEN:-

 

(1)China Motion Telecom (HK) Limited, a company incorporated in Hong Kong
(company registered number 450483) whose registered office is situated at Suites
1105-1106, 11/F, Chinachem Golden Plaza, 77 Mody Road, Tsimshatsui East, KLN,
Hong Kong (hereinafter referred to as “China Motion”); and

 

(2)StarHub Mobile Pte Ltd, a company incorporated in Singapore (company
registration number 200000646C) whose registered office is at 67, Ubi Avenue 1,
#05-01, StarHub Green, Singapore 408942 (hereinafter referred to as “StarHub”).

 

Both China Motion and StarHub being jointly referred to as “the Parties” and
individually as “Party”.

 

IN CONSIDERATION of the mutual promises herein and other good and valuable
consideration, the Parties hereby agree as follows:

 

1A. DEFINITIONS

 

1A.1Save where the context otherwise requires, in this Agreement, the following
words and phrases shall have the meanings assigned to them below:-

 

“StarHub Affiliate” means an organisation that is related to StarHub (i) either
by reason of StarHub directly or indirectly controlling the organisation; or
(ii) by reason of both StarHub and the organisation being controlled by or under
the common control of a third party. In this context, a person “controls” an
organisation if it owns or controls (i) more than 50% of the shares or other
securities entitled to vote for the election of directors (or other managing
authority) in the organisation;  (ii) more than 50% of the equity interest in
the organisation, or (iii) is otherwise able to direct or cause the direction of
the management and policies of the organisation whether by contract or
otherwise;

 

1INTRODUCTION AND SCOPE

 

1.1China Motion is a legal and licensed mobile virtual network operator (“MVNO”)
in Hong Kong, operates telecommunications services in Hong Kong under valid
license issued by the Hong Kong Office of Telecommunication Authority (“OFTA”),
allowing China Motion to provide mobile virtual network services by using,
dealing in and selling radio communication services apparatus or material in the
course of its trade or business.

 

 



1

 

 

1.2StarHub is a licensed provider of mobile services in Singapore.

 

1.3The Parties enter into this Cooperation Agreement (“Agreement”) to work
together in three (3) areas of cooperation to be carried out in three (3)
phases. The first phase shall be implemented within a reasonable and agreed
period of time after the Effective Date and is addressed in detail in this
Agreement. The second and third phases shall be implemented as technical,
contractual, regulatory and market conditions warrant, and are briefly described
in this Agreement, with further details to be provided in future supplementary
agreements to be entered into between Parties in writing.

 

a)Phase 1, for using StarHub’s mobile communication network services in
Singapore to provide China Motion’s users with mobile telecommunication services
including voice, SMS and data while roaming in Singapore through China Motion’s
construction of a “Mobile Switching Centre” Gateway to achieve Singapore roaming
users’ being served continually with real-time billing charge mechanisms.

 

b)Phase 2, for each Party to provide the other Party with phone numbers and
international mobile subscriber identifiers “IMSIs” and the assigned Party may
market or sell to its subscribers, which will provide subscribers access to the
home network of the assigning Party and/or other networks to which such Party
has been assigned rights by other mobile network operators.

 

c)Phase 3, for StarHub and/or StarHub Affiliate to have an option for three (3)
years from the Effective Date of this Agreement in which to acquire up to 25%
equity stake/stock in China Motion at a price equal to up to 25% of the total
equity/stock of China Motion at the time the option is exercised. For the
abundance of clarity, the foregoing acquisition shall be subject to the
procurement of StarHub’s relevant internal approvals, and StarHub and/or StarHub
Affiliate shall be entitled to determine the actual proportion of equity
stake/stock in China Motion it wishes/they wish to acquire provided that such
proportion does not exceed 25% of the total equity/stock of China Motion. For
example, StarHub may chose to acquire only 20% of the total equity/stock of
China Motion.

 

In the interest of clarity and brevity, the summary terms of agreement for Phase
2 are described in Section 2, and for Phase 3 in Section 3. The detailed terms
of Phase 1 are described in Sections 4-6. The general terms applicable to all
phases are described in Sections 7-12.

 

2PHONE NUMBER AND IMSI PROVISIONING

 

2.1Each Party shall assign to the other Party at the assigning Party’s direct
cost an agreed allotment of phone numbers and IMSIs for provisioning onto SIM
cards which the assigned Party may market or sell to its post-paid subscribers
to complete interconnections through its own network operations centre or
switch, which will provide subscribers access to the home network of the
assigning Party and/or other networks to which such Party has been assigned
rights by other mobile network operators.

 

2.2At no additional cost to StarHub, China Motion shall use StarHub as its
preferred roaming provider in Singapore and shall promote and notify its
subscribers to use StarHub’s network when roaming in Singapore.

 



2

 

 

3OPTION FOR STARHUB TO ACQUIRE EQUITY INTEREST IN CHINA MOTION

 

3.1For a three (3)-year period commencing on the Effective Date of this
Agreement, China Motion shall grant to StarHub (and/or StarHub Affiliate), and
StarHub (and/or StarHub’s Affiliates) shall have the option to acquire up to 25%
of the total equity/shares of China Motion that will be outstanding as of the
date the exercise of StarHub’s (and/or StarHub Affiliate’s) option (the “StarHub
Option”).

 

3.2The consideration payable by StarHub (and/or StarHub Affiliates) to China
Motion upon exercise of the StarHub Option shall be up to 25% of the total
enterprise value of China Motion as of the date of exercise, payable within 90
days after the date of exercise. For the purposes of this clause, “total
enterprise value” means the amount of money payable in Hong Kong dollars that a
willing and well qualified buyer would pay to acquire 100% of the capital stock
of China Motion taking into account, amongst other factors, the net asset value
on its balance sheet, the relative age, quality of and debt service on its
capital infrastructure, its employees and distribution base and its contracts
with MNOs and other partners, its historical and projected revenues and EBITDA,
the number and growth rates of its subscribers (by category) and the ARPU and
churn rates associated with such subscribers, comparable sales of similar
companies and the revenue and EBITDA multipliers applicable to such sales and to
the telecommunications industry generally, the impact of potential exit into
public listing onto the Hong Kong Stock Exchange, and such other factors as may
be reasonably considered.

 

3.3If the Parties are unable to agree on the total enterprise value, such value
shall be determined by appraisal using the following mechanism. Each Party shall
designate a valuation expert with expertise in valuing telecommunications
companies. Each Party’s designated expert shall have no financial affiliation
with that Party. The two experts shall first agree together on the appointment
of a third expert. Each Party’s expert shall then independently prepare a report
of the total enterprise value of China Motion, taking into account the factors
described in Section 3.2. Such valuation shall be without discount for minority
interest compared to control premium. If the total enterprise value as
determined by each Party’s designated expert is within 10% of each other, the
Parties shall accept the average of the two. If the enterprise values differ by
greater than 10%, the third expert shall review the reports of the two experts
and determine which report best reflects the total enterprise value, and that
value shall be used for payment of the option exercise price.

 

3.4The StarHub Option is subject to the following conditions and limitations:

 

a)The StarHub Option is and shall be subordinate to an option deed granted in
favour of Xin Hua (i.e. China Motion’s lender) as to 100% of the total shares of
China Motion (i.e. collateral issued in favour of Xin Hua) outstanding as of the
date of this Agreement (the “Prior Option”). The Prior Option secures a loan
agreement entered into between Xin Hua and China Motion’s 100% shareholder
Gulfstream Capital Partners, Ltd. that matures on or before February 28, 2014
(“Loan Agreement”). Absent extension or default under the Loan Agreement, China
Motion anticipates (but does not warrant) that the Prior Option will either
expire or be exercised on or before February 28, 2014.

 



3

 

 

b)The StarHub Option shall not be exercisable for so long as the Prior Option is
outstanding.

 

c)The StarHub Option shall be null and void upon the occurrence of any default
under the Loan Agreement by which the Prior Option Deed would become
exercisable. China Mobile will notify StarHub in writing of any such occurrence
of default.

 

d)The Parties acknowledge and agree that the StarHub Option is an integral
component of this Agreement. Therefore, in the event the StarHub Option becomes
null and void for any reason, including due to default by Gulfstream Capital
Partners of payment under the Loan Agreement, resulting in Xin Hua (or such
other party) to own and/or gain control over China Motion, StarHub shall, at its
option, be entitled to immediately review and re-negotiate the terms of this
Agreement or StarHub shall be entitled to immediately terminate this Agreement
without liability upon written notice to China Motion. Where StarHub chooses to
review and re-negotiate the terms of this Agreement, such re-negotiations shall
be carried out in good faith by the Parties. If StarHub wishes to negotiate with
Xin Hua or the owner of China Motion on certain terms, China Motion shall render
all reasonable assistance to StarHub in connection with such matters.

 

4SUPPLY OF SERVICES

 

4.1StarHub will use its commercially reasonable endeavours to provision the
following services to China Motion’s subscribers who roam in Singapore via
StarHub’s GSM and/or 3G GSM networks:

 

S/N Service Name Basic Call Services while roaming in Singapore via StarHub’s
GSM and/or 3G GSM networks 1  

Basic voice calls:

l    Mobile originate (“MO”)

l    Mobile terminate (“MT”)

Short Message Services (“SMS”) while roaming in Singapore via StarHub’s GSM
and/or 3G GSM networks 2 2a SMS – MT   2b SMS – MO International GPRS Transport
Service 3   Channel packet switch

 

4.2China Motion acknowledges and agrees that the scope of this Section 4 is
limited to services provided through either GSM and/or 3G GSM networks, and that
4G networks will be subject to separate negotiation and agreement. For the
avoidance of doubt, in the case of potential 4G roaming in Singapore, China
Motion will be required to upgrade its network at its own cost so as to enable
4G capability and compatibility with StarHub’s 4G network.

 

4.3It is agreed that at all times, StarHub shall not be obliged to provide any
kind of usage related, customer service/experience and support to China Motion’s
subscribers in connection with the agreed services (“Customer Support”). China
Motion shall be responsible, at its own cost and expense, for all Customer
Support. China Motion’s subscribers shall only be entitled to contact China
Motion (not StarHub) for all Customer Support matters and China Motion shall
ensure the foregoing.

 



4

 

 

5SETTLEMENTS, CHARGES AND PAYMENTS

 

5.1The international roaming access services provided under this Agreement will
be charged in accordance with the service charges set out in Schedule 1 as
agreed by both Parties (“Service Charges”).

 

5.2The Service Charges payable by China Motion for the Service are set forth in
Schedule 1. Other charges shall be as agreed by the Parties in writing from time
to time.

 

5.3Settlement report format and settlement process will be as follows:

 

a)Invoice generation, billing methods, certification format and general billing
disputes for this Agreement’s monthly voice call volume (phone bill) shall be
settled according to the agreed settlement process.

 

b)StarHub shall issue invoice of the past month to China Motion before the 25th
day of each calendar month (unless the 25th day falls on a public holiday,
Saturday or Sunday, in which case, STARHUB will be entitled to issue such
invoice after the 25th day of the calendar month). The invoice shall contain
correct information of roaming users’ IMSI and MSISDN. All invoices shall be
paid by China Motion within 30 days of the date of the invoice.

 

c)Both Parties agree that if the difference between total voice call volumes and
total minutes of the two Parties is 3% or more, verification may be requested in
good faith. If China Motion requests for a verification, China Motion shall
submit a report comparing the difference in writing or by e-mail within fifteen
(15) days from the date of invoice in order to enable StarHub to proceed with
the verification process. StarHub shall then endeavour to exchange verification
information within fifteen (15) days after receipt of such notification
(“Verification Exchange”). China Motion shall complete its own verification
process as well as identify the results and the differences and submit a report
file to notify StarHub within thirty (30) days from the date of invoice. If
China Motion has not replied to StarHub for more than thirty (30) days from the
date of StarHub’s Verification Exchange, China Motion shall be deemed to have
accepted the verification information submitted by StarHub to it.

 

d)Both Parties agree to process additional payment or refund in the next month
based on the results confirmed by the two Parties. Both Parties agree that
verification information is illustrated in the file format as set out in
Schedule 2. Either Party shall obtain the prior written consent of the other
Party, which consent shall not be unreasonably withheld and/or delayed, before
carrying out any modification of the verification file format.

 

e)If the result of the verification information is different entirely or
partially due to China Motion’s violation of any of the terms of this Agreement,
or because China Motion sends unsolicited IMSI region not agreed by the Parties,
China Motion has no right to object or request for a verification under Section
5.3(c) above.

 

f)The settlement payment is based on Singapore dollars.

 

g)If China Motion has violated preceding Section 5.3 (b) and failed to pay on
time, StarHub has right to claim late payment interest of 12% annually from the
date payment was due.

 

h)StarHub’s designated bank account information is listed below:

 



Name of Beneficiary: Xxxx Xxxxxxxxx Xxx - XXXXX - XXX

Bank name: Xxxxxxxx Xxxx XX Xxxxxxxx

Bank address: Xxxxxxxx Xxxx XX Xxxxxxxx, Xxxxxxxxxx xx, X-xxxx Xxxxxxxx, Xxxxxxx

Bank account number: xxx-xxxxxxx-xx

IBAN: XXxxxxxxxxxxxxxx

Swift code: XXXXXXXX



 

i)China Motion shall bear the relevant bank transfer charges and any exchange
differences.

 

j)In the business development of this Agreement, the actual settlement result is
calculated based on settlement principles agreed by the two Parties. The Party
that received the settlement payment must issue invoice with the same amount
received. The Parties shall pay relevant tax in accordance with their national
regulations and actual income.

 

 



5

 

 

5.4Payment principles and methods:

 

a)Basic voice call is charged on a per minute basis. SMS is charged on a per
(sent) message basis.

 

b)All roaming charges resulted from China Motion users using roaming services in
Singapore will be charged according to Schedule 1: Service Charges.

 

c)All roaming agreed services occurring in Singapore by China Motion’s users
shall not be subject to international roaming settlement standards, because
China Motion Mobile is a MVNO instead of a mobile network operator (“MNO”). All
agreed services occurring in Singapore by China Motion users will be conveyed
through two (2) dedicated IPLC lines/circuits connections between China Motion
and StarHub. Please refer to the verification file format in Schedule 2 of this
Agreement. For the avoidance of doubt, China Motion will subscribe to such
dedicated IPLC lines/circuits from StarHub under a separate subscription
contract on agreed terms.

 

d)StarHub will use its reasonable endeavour to provide the daily roaming call
retail record within forty-eight (48) hours. StarHub will notify China Motion if
there will be any delays in providing such roaming call retail records within
such forty-eight (48) hours.

 

5.5The Parties agree that after six (6) months of the commencement of the
services under this Agreement, China Motion shall ramp up and meet the following
agreed yearly minimum revenue commitment:

 

a)in respect of the first contractual year: SGD$300,000;

 

b)in respect of the second contractual year 2: SGD$600,000; and

 

c)in respect of the third contractual year 3: SGD$900,000.

 

For avoidance of doubt, if the commencement of the services starts on 1st
January 2014, China Motion shall be entitled to six (6) months of ramp up
period, and the revenue from 1st July 2014 to 30th June 2015 has to meet the
minimum commitment value of SGD$300,000; otherwise China Motion has to make up
any shortfall in revenue in terms of dollar value in Singapore dollars (for
example, if China Motion achieves SGD$150,000 of the SGD$300,000 minimum revenue
commitment in the first contractual year, China Motion must pay StarHub
SGD$150,000). The commencement date for the second contractual year shall
commence immediately upon the expiry of the first contractual year.

 

5.6If StarHub is required by applicable law to withhold or deduct any tax on any
payments to China Motion under this Agreement, StarHub shall deduct such amount
from payments and any amounts owing to China Motion under this Agreement and
StarHub shall submit to China Motion a receipt from the responsible tax
authority evidencing the payment of the amount so withheld or deducted. For the
avoidance of doubt, StarHub shall not be obliged to reimburse or compensate the
amount so withheld or deducted.

 

6NETWORK CONFIGURATION BETWEEN CHINA MOTION AND STARHUB FOR ROAMING SERVICE

 

6.1Network Configuration Diagram between China Motion and StarHub for
international roaming service is referred to in Schedule 4

 

6.2Unless otherwise agreed by the Parties in writing, each Party shall be
responsible for its own network and the services that it provides through its
own network, including any development/enhancement costs which may be required
on its own network. In this Agreement, the required Hong Kong IPLC cost for
connecting networks between China Motion and StarHub shall be paid by China
Motion.

 

6.3China Motion and StarHub agree to use IMSI and MSISDN sections from China
Motion’s users as the basis for call calculation to generate monthly settlement
bill for China Motion.

 

6.4All agreed services occurring in Singapore by China Motion users will be
conveyed to the dedicated IPLC connecting between China Motion and StarHub.
China Motion shall be solely responsible for billing its own users and collect
their payments. For the avoidance of doubt, China Motion shall continue to be
liable to StarHub for payments under this Agreement even if China Motion is
unable to collect payments from its own users. China Motion shall be responsible
for all bad debts of its own users,

 

6.5All mobile originating calls made by China Motion roaming users in Singapore
will be conveyed by IPLC and terminated by China Motion until such time when
China Motion has carried out its necessary upgrade of China Motion’s network to
allow for real time charging, at which point, calls will be terminated by
StarHub.

 



6

 

 

6.6All calls made by China Motion’s roaming users in StarHub’s network in
Singapore will terminate at China Motion’s network for home location register
(“HLR”) enquiry via IPLC connecting China Motion and StarHub. The actual call
routing for Mobile Terminating Call termination to China Motion roaming users
shall be handled by China Motion’s own switches.

 

6.7In the event the Parties are unable to reach a mutual agreement on all
technical specifications of the agreed services, the Parties agree to put this
Agreement on hold and postpone the commencement of the agreed services until the
Parties have reached an agreement.

 

7CONFIDENTIALITY AND PUBLIC ANNOUNCEMENT

 

7.1Each Party agrees to keep secret and confidential all written and/or oral
information of any kind relating to the terms of this Agreement and the business
of the Parties and to disclose the same only to their employees or contractors
to such extent as necessary for each of them to perform his duties. Each Party
shall procure its employees or contractors to comply with the above obligations.

 

7.2The obligations as set out in Section 7.1 shall not apply, however, to any
part of such information which:

 

a)was already in the public domain;

 

b)was already known to the recipient party prior to its knowledge;

 

c)was disclosed to the recipient party by a third party owning no duty of
confidentiality towards the other party;

 

d)is required to be disclosed by applicable law, regulation, pursuant to a court
order/judicial decree or pursuant to the requirements of any relevant stock
exchange(s); or

 

e)is required to be disclosed by any prevailing regulatory bodies or
governmental authorities.

 

7.3Subject to the provisions in Section 7.2, these obligations of
confidentiality shall survive the expiration or termination of this Agreement
for any reasons.

 

7.4No news release, public announcement, advertisement or publicity or other
disclosure concerning this Agreement or the proposed arrangements that it
contemplates shall be made by either Party without the prior approval of the
other Party and the content of such disclosure must be mutually agreed between
the Parties in writing.

 

8BREACH OF CONTRACT

 

8.1StarHub is a company with a license from the Singapore government. The
company needs to comply with a series of Singapore mandatory legal provisions.
When StarHub complies with the law and cannot fully or partially implement the
relevant provisions in this Agreement, China Motion shall not hold StarHub
liable for not fulfilling its obligations.

 

8.2If the two Parties cannot fully implement the conditions in this Agreement as
described in the preceding Section 8.1, the Parties shall negotiate and modify
the relevant portions that hinder the execution of this Agreement within 30 days
where possible.

 

8.3Without prejudice to application of Section 11.2, China Motion is fully aware
of the situation described in the preceding paragraph and accepted by the
relevant laws and regulations when StarHub impede the implementation of the
provisions of this agreement or the need to terminate this Agreement, China
Motion shall agree with this situation and shall not hold StarHub in breach and
agrees that StarHub shall not be responsible for any damages that may be
incurred by China Motion or any third party.

 

8.4Without prejudice to application of Section11.2, StarHub is fully aware of
the situation described in the preceding paragraph and accepted by the relevant
laws and regulations when China Motion impede the implementation of the
provisions of this Agreement or the need to terminate this Agreement, StarHub
shall agree with this situation and China Motion is not responsible for
incurring any consequent damages.

 



7

 

 

8A. WARRANTIES

 

Each Party represents and warrants that:

 

a)it has all right, power and authority to enter into this Agreement and fully
perform its obligations under this Agreement;

 

b)the execution of this Agreement does not violate any agreement existing
between it and any third party; and

 

c)its operations and proceedings in connection with this Agreement shall at all
times during the term of this Agreement be conducted in conformity with all the
laws and regulations of any jurisdiction which may govern, or regulate the
performance of Parties’ obligations under this Agreement.

 

9FORCE MAJEURE

 

9.1Neither Party is liable for not performing an obligation in whole or in part,
nor for not performing an obligation on time (except an obligation to pay
money), because of a force majeure event.

 

9.2A party affected by a force majeure event must:

 

a)Give the other notice of the force majeure event promptly and an estimate of
the non-performance and delay;

 

b)Take all steps to end the force majeure event as quickly as possible (but this
does not require the settlement of industrial disputes or other claims on
unreasonable terms); and

 

c)Resume compliance as soon as the event no longer affects the Party.

 

9.3In the event of delay or non-performance of this Agreement by either Party
for a period of 90 business days or more due to a force majeure event, then
either Party may terminate this Agreement with immediate effect without
liability.

 

10GOVERNING LAW AND JURISDICTION

 

10.1This Agreement shall be governed by and interpreted in accordance with the
Laws of the Republic of Singapore for every purpose. The Sale of Goods (United
Nations Conventions) Act (Cap 283A) shall not apply to the transactions
contemplated in this Agreement.

 

10.2In the event any dispute between the Parties cannot be resolved or settled
through negotiations between the senior management of the Parties, then such
dispute shall be resolved exclusively by the courts in the Republic of
Singapore.

 

10.3Each Party shall bear its own costs and expenses of any dispute resolution
proceedings. However, the prevailing Party shall be entitled to recover such
costs and expenses, including reasonable legal fees and expenses, from the other
Party.

 

10.4Each Party acknowledges that the timely and complete performance of its
obligations pursuant to this Agreement is critical to the business and
operations of the other Party. Accordingly, in the event of a dispute between
StarHub and Contractor, each Party shall continue to perform its obligations
under this Agreement in good faith during the resolution of such dispute unless
and until this Agreement is terminated in accordance with the provisions of this
Agreement.

 

10.5Save for StarHub’s Affiliates, nothing in this Agreement confers or purports
to confer on any third party any benefit or any right to enforce any term of
this Agreement under the Contracts (Rights of Third Parties) Act. No consent of
any third party is required for the variation or rescission of this Agreement.

 



8

 

 

11TERM, TERMINATION AND SUSPENSION OF SERVICE

 

11.1Term – This Agreement shall be effective and the Parties’ obligation shall
commence on the Service Commencement Date (the “Service Commencement Date” shall
be approved by both Parties in writing and shall take place upon the successful
completion of all agreed technical works and tests) and shall continue (subject
to the right to terminate this Agreement sooner as provided in Section 11.2 for
a period of thirty-six (36) MONTHS (“Initial Term”) from such Service
Commencement Date. Upon the expiry of the Initial Term, this Agreement will be
automatically renewed for successive periods of twelve (12) months upon the same
terms and conditions (each a “Renewed Term”).

 

11.2Termination during the Initial Term: Either Party may terminate this
Agreement for convenience at any time during the Initial Term by giving the
other Party written notice of its intent to cancel at least thirty (30) days
prior to the expiration of the Initial Term. In the event, China Motion
terminates this Agreement pursuant to this Section 11.2 at any time during the
Initial Term, China Motion shall pay StarHub the following termination fee:
SGD$300,000. Notwithstanding termination under this Section 11.2, each Party
shall for one (1) year after the effective date of termination honour the terms
of this Agreement as to any services for which that Party or the counter-Party
has already received compensation from a subscriber or a reseller. For the
avoidance of doubt, if China Motion has sold any SIM card to a distributor or
reseller that is pre-loaded with a prescribed number of minutes, megabytes, or
other usage rights for a subscriber to roam on StarHub’s network, whether or not
the SIM card has been activated as of the notice or effectiveness of
termination, StarHub will continue to honour the subscriber’s usage and China
Motion will pay StarHub the Service Charges associated with such activation and
usage. The same treatment applies to a SIM card that has been activated but its
pre-loaded usage has not been exhausted prior to the effective date of
termination. As of the effective date of termination, neither Party shall market
the services offered through the counter-Party pursuant to this Agreement,
including additional sale of SIM cards in inventory but not delivered to a
distributor, reseller or subscriber, or by allowing a subscriber to recharge or
top up minutes, megabytes or other usage rights on a previously activated SIM
card.

 

11.3Termination during the Renewed Term: If either Party desires to cancel this
Agreement upon the expiration of the Initial Term or any Renewed Term, it shall
give the other Party written notice of its intent to cancel at least thirty (30)
days prior to the expiration of the then current term. This Agreement shall
continue and remain in full force and effect until cancelled by either Party
upon notice as provided herein or unless otherwise terminated in accordance with
the terms of this Agreement.

 

11.4Termination – Without prejudice to any other rights or remedies it may have
(whether under this Agreement or at law), either Party may terminate this
Agreement, immediately by serving written notice on the party if :

 

(a)China Motion fails to make payment to StarHub under this Agreement (except
that which is under dispute as provided in Section 11 hereof) when it is due
after receiving thirty (30) days written notice to do so; or

 

(b)The other Party commits a breach of any material obligation under this
Agreement, and in case of a remediable breach, fails to remedy the breach after
receiving thirty (30) days’ written notice to do so; or

 

(c)Any license, permit, approval or consent necessary for the other Party to
perform its obligations herein is revoked, terminated, suspended or expires
through no fault of such Party, such that the services cannot be provided
(without a replacement license, permit, approval, or consent being available
within a reasonable period of time); or

 

(d)The other Party becomes Insolvent. In this Sect11.4ion 11.4(d), “Insolvent”
means the appointment of, or the application to a court for the appointment of,
a liquidator, provisional liquidator, receiver or manager, the entering into a
scheme of arrangement or composition with or for the benefit of creditors
generally, any reorganization, moratorium or other administration involving its
creditors or any class of its creditors, a resolution or proposed resolution to
wind it up, or becoming unable to pay its debt as and when they fall due or
becoming deemed to have become unable to pay its debts as and when they fall due
and an order of bankruptcy/insolvency issued by an appropriate court.

 

The non-defaulting Party may take such action as it determinates to be
reasonable necessary to correct such fault, and shall be entitled to pursue any
and all rights and legal and equitable remedies to enforce the defaulting
Party’s obligation under this Agreement and immediately terminate this
Agreement. Termination of this Agreement shall not relieve either Party of any
antecedent liability for breach of this Agreement.

 



9

 

 

11.5Suspension of Service – Either Party (“the said Party”) may, without
terminating this Agreement and without incurring any liability, immediately
suspend all or part of the service it provides under this Agreement until
further notice if:

 

(a)The said party is entitled to terminate this Agreement under Section 11; or
the said party is obliged suspend service in order to comply with an order,
instruction or request of government, emergency services organization or other
competent authority in Hong Kong or in Singapore respectively;

 

(b)The said Party needs to maintain or upgrade its network. The said Party will
notify the other Party within fourteen (14) days prior within notice if it needs
to suspend its such services, or any of them, for the reason stated in this
sub-section;

 

(c)The said Party needs to repair a fault in its network or in any network
equipment as a result of any unplanned outage or any other reason beyond the
said Party’s control. The other Party acknowledges that the said Party may not
be able to give any prior notice of its need to suspend such services for this
reason but the said Party shall notify the other Party as soon as reasonably
practicable; or

 

(d)If it is necessary for the said Party to suspend the service it provides
under this Agreement or any part thereof, under sub-sections (a), (b), or (c)
above, it will do so for as short a period as is reasonably practicable in the
circumstances.

 

If the said Party suspends the services, or any part thereof, due to any event
in Section 11, this will not exclude its right to terminate this Agreement later
in respect of that or any other event.

 

12OTHERS

 

12.1Waiver and variation

 

a)A provision or a right under this Agreement may not be waived except in
writing signed by the party granting the waiver, or varied except in writing
signed by the parties.

 

b)A failure or delay of a party at any time to take action against the other
party as provided in this Agreement will not affect the party’s right to require
full performance of this Agreement at any time after the failure or delay.
Waiver by any party of a breach of any provision of this Agreement will not
constitute a waiver of any subsequent breach nor in any way affect any right,
power or remedy of that party under this Agreement.

 

12.2Assignment – Neither Party may assign, transfer, convey, license nor
otherwise dispose of, wholly or partially any rights and obligation under this
Agreement without the prior written consent of the other Party (which consent
shall not be unreasonably withheld and/or delayed) save that StarHub shall be
entitled to assign, transfer, convey, license, novate or otherwise dispose of
the StarHub Option wholly or partially to a StarHub Affiliate upon written
notice to China Motion.

 

12.3Sub-Contracting – China Motion must not subcontract the performance of any
of its right or obligations under this Agreement without the prior written
consent of StarHub, which consent shall not be unreasonably withheld or delayed.

 



10

 

 

12.4Severability – If any provision of this Agreement is construed to be illegal
or invalid, it will not affect the legality, validity and enforceability of the
other provisions of this Agreement. The illegal or invalid provisions will be
treated as being deleted from this Agreement and no longer incorporated, but all
other provisions of this Agreement will continue to be binding on the Parties.

 

12.5Entire Agreement – This Agreement embodies the entire agreement between the
parties about its subject matter and supersedes all previous agreements,
understandings and negotiations on the subject matter of this Agreement.

 

12.6Notices – Each notice, demand, certification or other communication given or
made under this Agreement shall be in writing and shall be delivered by hand or
sent by registered mail or by facsimile transmission to the address or facsimile
number of the respective Party as shown below (or such other address or
facsimile number as may be designated in writing to the other Parties hereto in
accordance with the terms of this Section):

 

If to China Motion Telecom (HK) Limited: 

Suites 1105-1106, 11/F, Chinachem Golden Plaza, 77 Mody Road, 

Tsimshatsui East, KLN, Hong Kong

Attention: Jim Yang

Telephone No.: +852 2209 2175

Facsimile No.: +852 2209 1175

Email Address (for information only and not for serving notices):
jim.yang@cmmobile.com.hk

 

If to StarHub Mobile Pte Ltd

Address: 67 Ubi Avenue 1, #05-01 StarHub Green, Singapore 408942

Attention: Garry Toh (EBG International)

Telephone No.: +65 6825 6357

Facsimile No.: +65 6821 7012

Email Address (for information only and not for serving notices):
garry.yj.toh@starhub.com

With a copy to StarHub Legal & Secretariat via facsimile no.: +65 6721 5004

 

Any change to name, address and facsimile number may be made at any time by
giving seven (7) days’ prior written notice in accordance with this Section. Any
such notice, demand or other communication shall be deemed to have been
received, if delivered by hand, at the time of delivery or, if posted, at the
expiration of seven (7) days after the envelope containing the same shall have
been deposited in the post maintained for such purpose, postage prepaid, or if
sent by facsimile, at the date of transmission if confirmed receipt is followed
by postal notice.

 



11

 

 

12.7Inconsistency – The Parties acknowledge that this Agreement consists of:

 

(a)these terms and conditions;

 

(b)the Schedules; and

 

(c)if there is any inconsistency between them, then the former prevails over the
latter as they appear above to the extent of inconsistency.

 

12.8Counterparts – This Agreement may be signed in as many counterparts as may
be necessary, each of which so signed shall be deemed to be an original (and
each signed copy sent by electronic facsimile transmission shall be deemed to be
an original), such counterparts together shall constitute one and the same
instrument and, notwithstanding the date of the execution, shall be deemed to be
effective as of the date set forth above.

 

IN WITNESS whereof the Parties hereto have executed this Agreement the day and
year first above written.

 

SIGNED for and on behalf of

CHINA MOTION TELECOM (HK) LIMITED

(with company chop)

 

By: /s/ Jim Yang

Printed Name: Jim Yang

Title: General Manager

Date: November 27, 2013

SIGNED for and on behalf of

STARHUB MOBILE PTE LTD

(with company chop)

 

By: /s/ William Ku

Printed Name: William Ku

Title: Assistant VP, Global Services

Date: December 2, 2013

 

 

In the presence of:

 

/s/ Sammy Lo

Name: Sammy Lo

Title: Accounting Manager

In the presence of:

 

/s/ Garry Toh

Name: Garry Toh

Title: Regional Manager

 

 



12

